Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered January 4, 1995, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred when it failed to instruct the jury regarding evidence of the defendant’s flight from this State. At a precharge conference, at the conclusion of the evidence, the trial court asked counsel “How about the flight?”. The prosecutor stated that he was not going to *748request an instruction on flight, but “anticipate [d] arguing it” and the defense counsel also stated that he was making no request for the instruction. Thereafter, the defense counsel made no objection to the charge as given.
Since the trial court specifically offered to instruct the jury with respect to flight, and the defendant declined the offer, he has waived his contention on appeal that such an instruction should have been given (see, People v Canty, 208 AD2d 405; People v Swinson, 176 AD2d 613; People v Ramos, 166 AD2d 468, 469). Miller, J. P., Pizzuto, Altman and Goldstein, JJ., concur.